EX-99.23(d)(25) Amendment to Investment Advisory and Management Agreement between JNL Investors Series Trust and Jackson National Asset Management, LLC This Amendment is made as of September 28, 2009, between JNL Investors Series Trust, a Massachusetts business trust (“Trust”) and Jackson National Asset Management, LLC, a Michigan limited liability company (“Adviser”). Whereas, the Trust and the Adviser are parties to an Investment Advisory and Management Agreement dated November 1, 2005 (“Agreement”), whereby the Adviser agreed to perform certain investment advisory services, on behalf of the investment Funds listed on Schedule A of the Agreement. Whereas, the Trust and the Adviser are currently in compliance and will remain in compliance with their respective obligations under Rule 38a-1 under the Investment Company Act of 1940, as amended relating to the Trust and Rule 206(4)-7 under the Investment Advisers Act of 1940, as amended relating to the Adviser. Whereas, the parties wish to amend the Advisory Agreement in order to reflect the reduction of Advisory Fees for the Jackson Perspective Total Return Fund and to change the name of the Jackson Perspective Total Return Fund to JNL/PPM America Total Return Fund. Now Therefore, in consideration of the mutual covenants contained herein and for other good and valuable consideration, the Fund and the Adviser agree as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated September 28, 2009, attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated September 28, 2009, attached hereto. 3. This Amendment may be executed in two or more counterparts, which together shall constitute one document. JNL Investors Series Trust Jackson National Asset Management, LLC By: /s/ Susan S. Rhee By: /s/ Mark D. Nerud Name:Susan S. Rhee Name:Mark D. Nerud Title:Vice President, Counsel & Secretary Title:President Schedule A Dated September (Funds) JNL/PPM America Total Return Fund JNL Money Market Fund Schedule
